Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Introduction
This office action is in response to Applicant’s communication filed on 10/9/2020. Claims 1-20 have been examined. Claims 1-2, 10, 17 and 19-20 have been amended.

Response to Amendments
Applicant’s amendment on 35 U.S.C. 112:
Prior rejection for claim 2 has been withdrawn because the claim has been amended.

Response to Arguments
Applicant’s arguments on 35 U.S.C 102/103:
Applicant’s arguments, see pages 7-13, filed on 10/09/2020, with respect to the rejection(s) of claims 1-20 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Rahman et al. Publication No, US 2019/0132236 A1 and Korrapati et al. Patent No, US 10,440,579 B1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman Publication No. US 2019/0132236 A1 (Rahman hereinafter) in view of Korrapati et al. Patent No, US 10,440,579 B1 (Korrapati hereinafter)

Regarding claim 1,
Rahman teaches a method performed by an Internet of Things (IoT) hub configured using one or more servers operatively coupled to a wide area network (Fig. 17 – LWM2M server is coupled to an internet), comprising:
receiving a connection request and network information from an IoT device (Para 0107 - the SL server receives a registration message from a second IoT device, wherein the message can include identifying information such as the type and function of the device, location information, a device identifier such as IP address, Service Layer identifier, Application Identifier, or Device Hardware Identifier, a network password, manufacturer identifier, etc.) 
using the network information, identifying a subnet among a plurality of diverse subnets from which the IoT device is connecting (Para 0149-150 and Fig. 17 – Fig. 17 states that IoT devices inside the house communicate with the server 1704 via a Wi-Fi router 1706. So, based on the received information from the IoT device, the subnet (the Wi-Fi router of house network) from which the IoT device is connecting is identified; and Para 0232 – the system comprising a plurality of subnets: number of gateway devices 14 and terminal devices 18 may be included in the system 10 as desired), wherein the subnet provides an interface to the wide area network to enable communications between the IoT device and the IoT hub (Para 0149 and Fig. 17 - A Wi-Fi router 1706 provides the IP connectivity interface (possibly going through the Internet) between the TV screens 1110, 1112 and 1114 (equipped with Wi-Fi) and the LWM2M server 1702).
responsive to the received connection request, selecting an IoT solution […] with which to connect the IoT device based on the identified subnet (Para 0109-0110 - the SL server 1202 then checks whether the device is in the home location and if it does, the SL server 1202 internally associates the device with the twinning service).
connecting the IoT device to the selected IoT solution (Para 0111 – the SL server 1202 triggers the device to join an IP multicast group of the twinning service. This can allow for efficient future interaction between the SL server and the twinning group 1214 in order to send and receive data).
Rahman does not teach
wherein each subnet in the plurality of diverse subnets is implemented using discrete and separate underlying physical infrastructure.
selecting an IoT solution, among a plurality of different IoT solutions, with which to connect the IoT device based on the identified subnet.
Korrapati teaches:
wherein each subnet in the plurality of diverse subnets is implemented using discrete and separate underlying physical infrastructure (Col. 6 lines 26-42 and Fig. 2B - As shown, the networks 240 may include a subnet WLAN(s) 130-1, and a subnet cellular network(s) 130-2. The subnet 130-1 may include one or more wireless LANs, such as one or more Wi-Fi networks or Wi-Fi "hotspots"; and subnet 130-2 may include one or more cellular PLMNs or satellite mobile networks. IoT devices 100-1 through 100-x may wirelessly connect to the subnet 130-1, and IoT devices 100-x+1 through 100-n may wirelessly connect to the subnet 130-2).
selecting an IoT solution, among a plurality of different IoT solutions, with which to connect the IoT device based on the identified subnet (Col. 15 lines 4-37 and Fig. 8 – Based on user input for selection Speed or Handovers solution (see 830 of Fig. 8,) a speed solution or a handovers solution is applied to the service at location of the IoT devices). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rahman to include the teachings of Korrapati. The motivation for doing so is to provide one or more selected services that the user equipment UE can use in a current registration area.


Regarding claim 2, the method of claim 1, 

validating that the IoT device is in an acceptable location as defined by a geofence (Para 0128 - the SL server 1202 then checks if the IoT device is in correct location).
receiving location information from the IoT device (Para 0159 - The smart watch then sends an LWM2M update message to the LWM2M server 1702 which includes its location information)
verifying the IoT device is within the established geofence using the received location information (Para 0160 - the LWM2M server 1702 can then check the location of the smart watch)
if the location of the IoT device is inside the established geofence, then connecting the IoT device with the selected IoT solution (Para 0161 - if the smart watch is at home, then the twinning service is activated). 
if the location of the IoT device is outside the established geofence, then rejecting the connection and utilization of the determined IoT solution with the IoT device (Fig. 19 - if the smart watch is not at home, then the twinning service is not activated as showed at step 6 of Fig. 19).

Regarding claim 3, the method of claim 2,
Rahman teaches
the IoT device location information and network information is included with an initiation of the connection request (Para 0107 - the SL server receives a registration message from a second IoT device, wherein the message can include identifying information such as the type and function of the device, location information, a device identifier such as IP address, Service Layer identifier, Application Identifier, or Device Hardware Identifier, a network password, manufacturer identifier, etc.)

Regarding claim 5, the method of claim 1,
Rahman teaches

selection of the IoT solution is automatically performed upon the IoT device connecting with the subnet (Para 0161 - if the smart watch is at home, then the twinning service is automatically activated) 


Regarding claim 6, the method of claim 5,
Rahman teaches
the subnet is identified based on a networking device to which the IoT device is connected (Para 0149-150 and Fig. 17 – Fig. 17 states that IoT devices inside the house communicate with the server 1704 via a Wi-Fi router 1706. So, based on the received information from the IoT device, the subnet (the Wi-Fi router of house network) from which the IoT device is connecting is identified) or is identified based on a network prefix and subnet number contained within an Internet protocol (IP) address for the IoT device.

Regarding claim 9, the method of claim 1,
Rahman teaches
IoT devices with heterogeneous characteristics are grouped to a same IoT solution (Para 0149 and Fig. 17 – the IoT devices in the home with heterogeneous characteristics as a smart watch, TVs, a security controller, etc. are grouped to the twinning group service).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rahman in view of Korrapati and further in view of Zalewski et al. Publication No. US 2020/0244297 A1 (Zalewski hereinafter).

Regarding claim 4, the method of claim 1,
Rahman does not teach
receiving user input for assignments of subnets to respective IoT solutions, and wherein the selected IoT solution is based on the assignments.
Zalewski teaches:
receiving user input for assignments of subnets to respective IoT solutions, and wherein the selected IoT solution is based on the assignments (Para 0415 – the user may have multiple sub-networks such as an user home network, an user office network, etc.; and different groups of IOT's that can function within those different sub-networks; and Para 0499 and Fig. 22A – As stated on Fig. 22A, an user may input to select a particular “assign security” level for a particular DCL group within a particular sub-network). 
.


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman in view of Korrapati and further in view of Vrzic et al. Publication No. US 2019/0007899 A1 (Vrzic hereinafter).

Regarding claim 7, the method of claim 1,
Rahman does not explicitly teach
analyzing parameters for groups of IoT devices and based on the analyzed parameters, predicting an IoT solution with which to connect the IoT device.
Vrzic teaches
analyzing parameters for groups of IoT devices and based on the analyzed parameters, predicting an IoT solution with which to connect the IoT device (Para 0074 - Mobility management functions may include tracking UE locations, tracking area list management and roaming, wherein tracking UE locations may include UE location prediction functions of the roaming, so a particular network slide for connecting to the UE can be predicted when the UE is grouped with new UEs  at new location in roaming).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rahman to include the teachings of Vrzic. The motivation for doing so is to provide virtualized functions in control and data planes, and for operating a communication network having network slides (Vrzic, Para 0002).


Regarding claim 8, the method of claim 7,
Rahman teaches
the parameters are grouped by individual IoT devices within the groups of IoT devices, and the parameters include one or more of type of IoT device, serial number, model, utilized one or more sensors, type of data gathered, current subnet utilization, or geographical region or geofence inside which an IoT device is located (Para 0082, 0095 - the CN-CPF/AUSF uses group parameters as IoT device identifier, service subscription and RAN node identifier that is specified by a UE, i.e. geofence inside which an IoT device is located, in order to group the IoT devices together)

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman Publication No. US 2019/0132236 A1 (Rahman hereinafter) in view of Korrapati et al. Patent No, US 10,440,579 B1 (Korrapati hereinafter) and further in view of Du et al. Publication No. US 2019/0132205 A1 (Du hereinafter).

Regarding claim 10, 
Rahman teaches an Internet of Things (IoT) hub including one or more servers (Fig. 17 – LWM2M server is coupled to an internet) configured to provide various IoT solutions to IoT devices based on IoT device configuration, comprising: one or more processors; and one or more hardware-based memory devices storing computer-readable instructions which, when executed by the one or more processors, cause the IoT hub to: 

perform automatic grouping of loT devices, in which grouped loT devices are connectable to a common IoT solution at the IoT hub (Para 0149-150 and Fig. 17 – Fig. 17 states that IoT devices inside the house communicate with the server 1704 via a Wi-Fi router 1706. So, based on the received information from the IoT device, the subnet (the Wi-Fi router of the house network) from which the IoT device is connecting is identified and the devices behind the Wi-Fi router are automatically grouped in order to receive the twinning service from the server). 

receive, from an IoT device, a request to connect with the IoT hub (Para 0107 - the SL server receives a registration message from a second IoT device, wherein the message can include identifying information such as the type and function of the device, location information, a device identifier such as IP address, Service Layer identifier, Application Identifier, or Device Hardware Identifier, a network password, manufacturer identifier, etc.).

verify that the requesting loT device is located inside a geofence that defines boundaries for approved operations (Para 0109-0110 - the SL server 1202 then 

connect the requesting LoT device to the common loT solution upon verification (Para 0109-0110 – in response to the determining that the device is in the home location, the SL server 1202 internally associates the device with the twinning service).

wherein IoT devices behind a common subnet among a plurality of diverse subnets are automatically grouped (Para 0149-150 and Fig. 17 – Fig. 17 states that IoT devices inside the house communicate with the server 1704 via a Wi-Fi router 1706. So, based on the received information from the IoT device, the subnet (the Wi-Fi router of the house network) from which the IoT device is connecting is identified and the devices behind the Wi-Fi router are automatically grouped in order to receive the twinning service; and Para 0232 – the system comprising a plurality of subnets: number of gateway devices 14 and terminal devices 18 may be included in the system 10 as desired).
Rahman does not teach

perform grouping of IoT devices based on a prediction.
wherein subnet information associated with the requesting loT device is used by the IoT hub to perform the predicted grouping.
wherein each subnet in the plurality of diverse subnets is implemented using discrete and separate underlying physical infrastructure.
Du teaches

perform grouping of IoT devices based on a prediction, wherein subnet information associated with the requesting loT device is used by the IoT hub to perform the predicted grouping (Para 0050 – an event buffer can be associated with IoT devices at a specific location and can be used to determine grouping of IoT devices 104; and Para 0058 - the system 106 functions to carry out prediction of grouping of a new IoT device by applying one or more context-based IoT device grouping models to events or features of the new IoT device and generates a predicted grouping of the new IoT device)

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Liao to include the teachings of Du. The motivation for doing so is to determine a particular group for a new IoT device on condition that the highest probability is over a certain threshold.

wherein each subnet in the plurality of diverse subnets is implemented using discrete and separate underlying physical infrastructure (Col. 6 lines 26-42 and Fig. 2B - As shown, the networks 240 may include a subnet WLAN(s) 130-1, and a subnet cellular network(s) 130-2. The subnet 130-1 may include one or more wireless LANs, such as one or more Wi-Fi networks or Wi-Fi "hotspots"; and subnet 130-2 may include one or more cellular PLMNs or satellite mobile networks. IoT devices 100-1 through 100-x may wirelessly connect to the subnet 130-1, and IoT devices 100-x+1 through 100-n may wirelessly connect to the subnet 130-2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rahman to include the teachings of Korrapati. The motivation for doing so is to provide one or more selected services that the user equipment UE can use in a current registration area.


Regarding claim 11, the IoT hub of claim 10,
Rahman teaches
the automated grouping […] is implemented using a grouping code, in which the grouping code is unique for each customer that has groups of IoT devices that connect to the […] IoT solution provided by the hub (Para 0191 and Fig. 25 - A new oneM2M resource type is defined in order to enable twinning group services. The new resource type is <twinningGroup> 2502 and it stores information for creation, activation and status of the twinning group, wherein the <twinningGroup> includes “twinningGroupId”, “twinningCapability”, “deviceLocation”, and “twinningActivate” information).
Rahman does not teach

the predicted grouping is implemented using a grouping code.
in which the grouping code is unique for each customer that has groups of IoT devices that connect to the various IoT solutions provided by the hub.
Du teaches

the predicted grouping is implemented using a grouping code (Para 0058 - the system 106 functions to carry out prediction of grouping of a new IoT device by applying one or more context-based IoT device grouping models to events or features of the new IoT device and generates a predicted grouping of the new IoT device)

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Liao to include the teachings of Du. The motivation for doing so is to determine a particular group for a new IoT device on condition that the highest probability is over a certain threshold.
Korrapati teaches:
in which the grouping code is unique for each customer that has groups of IoT devices that connect to the various IoT solutions provided by the hub (Col. 8 lines 40-45 and Fig. 5 - Device group ID field 510 stores a unique identifier associated with a group of IoT devices 100; and Location SVCs supported field 515 stores data that indicates the particular location services supported by each device 100 of the group of devices identified in field 510; and Col. 15 lines 4-37 and Fig. 8 – Based on user input for selection Speed or Handovers solution (see 830 of Fig. 8,) a speed solution or a handovers solution is applied to the service at location of the IoT devices)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rahman to include the teachings of Korrapati. The motivation for doing so is to provide one or more selected services that the user equipment UE can use in a current registration area.


Regarding claim 12, the IoT hub of claim 10,
Rahman teaches
the requests to connect with the IoT hub include transmissions of network information including identification of one or more of a subnet number within an internet protocol (IP) address, router, wireless access point, or edge gateway device (Para 0107 - the SL server receives a registration message from a second IoT device, wherein the message can include identifying information; and Para 0149 and Fig. 17 - A Wi-Fi router 1706 provides the IP connectivity (possibly going through the Internet) between the TV screens 1110, 1112 and 1114 (equipped with Wi-Fi) and the LWM2M server 1702. So, when the IoT devices in the home send data to server 1702 via router 1706, identifier of the router is determined by the server).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rahman in view of Rahman in view of Korrapati and Du and further in view of Askar Patent No. US 10,291,477 B1 (Askar hereinafter)

Regarding claim 13, the IoT hub of claim 12,
Rahman does not explicitly teach
the identification for the router or wireless access point includes a service set identifier (SSID) or basic service set identifier (BSSID).
Askar teaches
the identification for the router or wireless access point includes a service set identifier (SSID) or basic service set identifier (BSSID) (Col 2 lines 30-35 - The hub connection information may include a service set identifier (SSID) associated with the hub device and instructions to connect to the hub device after the IoT device is powered on).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rahman to include the teachings of Askar. The motivation for doing so is to improve the experience users connecting to wireless networks in dense areas.


Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman in view of Korrapati and Du and further in view of Shan et al. Publication No. US 2019/0174449 A1 (Shan hereinafter).

Regarding claim 14, the IoT hub of claim 10,
Rahman teaches 

receive location information from each IoT device (Para 0159 - The smart watch then sends an LWM2M update message to the LWM2M server 1702 which includes its location information). 

verify each IoT device is located inside the approved boundaries defined by the geofences responsive to receiving the location (Para 0160 - the LWM2M server 1702 can then check the location of the smart watch in order to determine whether the smart watch is located in the home).
Rahman does not explicitly teach
periodically receive location information from each IoT device.
Shan teaches
periodically receive location information from each IoT device (Para 0050-0051 – Once registered, the UE 301 updates its registration with the network periodically. When the UE 301 is registered with the network, and the UE context in AMF 321 may hold a valid location for the UE 301 so the UE 301 is reachable by the AMF 321)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rahman to include the teachings of Shan. The motivation for doing so is to provide local data network service area that the user equipment UE can use in a current registration area (Shan, Abstract).


Regarding claim 15, the IoT hub of claim 14,
Rahman teaches
the executed instructions further cause the IoT hub to transmit a token to verified IoT devices (Para 0096 - API gateway provides different OAuth access tokens to both applications on the primary and secondary devices for subsequent operations when/if needed).
Rahman does not explicitly teach
wherein the transmitted tokens are configured to expire after a set duration of time after which the verified IoT device re-transmits location information for a new token.
Shan teaches
wherein the transmitted tokens are configured to expire after a set duration of time after which the verified IoT device re-transmits location information for a new token (Para 0051 - the UE 301 performs a Periodic Registration Update procedure triggered by expiration of the periodic update timer to notify the network 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rahman to include the teachings of Shan. The motivation for doing so is to provide local data network service area that the user equipment UE can use in a current registration area (Shan, Abstract).


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Rahman in view of Korrapati, Du and Shan, and further in view of Zalewski et al. Publication No. US 2020/0244297 A1 (Zalewski hereinafter).

Regarding claim 16, the IoT hub of claim 14,
Rahman does not explicitly teach
receive user input for assigning subnets to specific IoT solutions.
the executed instructions further cause the IoT hub to be accessible by a remote computing device that uses a browser or client application with extensibility to the IoT hub, and the executed instructions further cause the IoT hub to: communicate at least a portion of a user interface (UI) to the remote computing device for managing connections of IoT devices to the IoT hub.
Zalewski teaches:
receive user input for assigning subnets to specific IoT solutions (Para 0415 – the user may have multiple sub-networks such as an user home network, an user office network, etc.; and different groups of IOT's that can function within those different sub-networks; and Para 0499 and Fig. 22A – As stated on Fig. 22A, an user may input to select a particular “assign security” level for a particular DCL group within a particular sub-network). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rahman to include 
Korrapati teaches:
the executed instructions further cause the IoT hub to be accessible by a remote computing device that uses a browser or client application with extensibility to the IoT hub, and the executed instructions further cause the IoT hub to: communicate at least a portion of a user interface (UI) to the remote computing device for managing connections of IoT devices to the IoT hub (Col. 5 lines 33-60 and Fig. 2A - Thingspace platform 210 includes one or more network devices that enable a user device 220 to register and enroll the one or more of IoT devices 100-1 through 100-n for receiving a network service. User device 220 may include any type of electronic device that includes a communication interface for communicating via network(s) 240; Fig. 8 shows an user interface 800 for managing connections of IoT devices to the Thingspace platform 210).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rahman to include the teachings of Korrapati. The motivation for doing so is to provide one or more selected services that the user equipment UE can use in a current registration area.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman Publication No. US 2019/0132236 A1 (Rahman hereinafter) in view of Korrapati et al. Patent No, US 10,440,579 B1 (Korrapati hereinafter) and Shan et al. Publication No. US 2019/0174449 A1 (Shan hereinafter).
Regarding claim 17, 

Rahman teaches one or more hardware-based non-transitory computer-readable memory devices storing instructions which, when executed by one or more processors disposed in an Internet of Things (IoT) device which includes hardware for network connectivity, cause the IoT device to:

connect to a communications network comprising a plurality of diverse subnets (Para 0149 and Fig. 17 – IoT devices inside the house connect to internet via a Wi-Fi router 1706; and Fig. 27A – IoT devices 18 are connected to 

upon connecting to one of the plurality of diverse subnets, initiate attestation procedures with an IoT hub, in which the attestation procedures include transmitting access credentials, a current location of the IoT device, and network information to the IoT hub to validate the IoT device (Para 0107 - the SL server receives a registration message from a second IoT device that is located inside the home, wherein the message can include identifying information such as the type and function of the device, location information, a device identifier such as IP address, Service Layer identifier, Application Identifier, or Device Hardware Identifier, a network password, manufacturer identifier, etc.).

initiate communications with the IoT hub when the IoT hub validates that the IoT device is located inside a defined geofence, in which the communications include one or more of transmitting data to the IoT hub or receiving data from the IoT hub (Para 0109-0110 - the SL server 1202 then checks whether the device is in the home location and if it does, the SL server 1202 internally associates the device with the twinning service. And after that, the SL server 1202 triggers the device to join an IP multicast group of the twinning service. This can allow for efficient future interaction between the SL server and the twinning group 1214 in order to send and receive data).
continue communications with the IoT hub by re-initiating the attestation procedures that at least include transmitting the current location to the IoT hub to verify that the IoT device is located within the geofence (Para 0130 – The SL server 1202 can also decide to deactivate the twining service 1214 for particular group members based on determining that whether a device changing its location; and Para 0160 - the LWM2M server 1702 can then check the location of the smart watch. Other checks may also be done such as time of day, etc. If the smart watch is not at home then the twinning service will not be triggered as this service is only applicable at home). 
Rahman does not explicitly teach
wherein each subnet in the plurality of diverse subnets is implemented using discrete and separate underlying physical infrastructure.
continue communications with the IoT hub by periodically re-initiating the attestation procedures that at least include transmitting the current location to the IoT hub to verify that the IoT device is located within the geofence.
Korrapati teaches:
wherein each subnet in the plurality of diverse subnets is implemented using discrete and separate underlying physical infrastructure (Col. 6 lines 26-42 and Fig. 2B - As shown, the networks 240 may include a subnet WLAN(s) 130-1, and a subnet cellular network(s) 130-2. The subnet 130-1 may include one or more wireless LANs, such as one or more Wi-Fi networks or Wi-Fi "hotspots"; and subnet 130-2 may include one or more cellular PLMNs or satellite mobile networks. IoT devices 100-1 through 100-x may wirelessly connect to the subnet 130-1, and IoT devices 100-x+1 through 100-n may wirelessly connect to the subnet 130-2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rahman to include the teachings of Korrapati. The motivation for doing so is to provide one or more selected services that the user equipment UE can use in a current registration area.
Shan teaches
continue communications with the IoT hub by periodically re-initiating the attestation procedures that at least include transmitting the current location to the IoT hub to verify that the IoT device is located within the geofence (Para 0051 - the UE 301 performs a Periodic Registration Update procedure triggered by expiration of the periodic update timer to notify the network (e.g., AMF 321) that the UE 301 is still active; and Para 0104 – in order to perform the Periodic Registration Update procedure, the new AMF 321 receives, via RAN 310, location Information related to the cell in which the UE 301 is camping. This information is re-transmitted location information because the prior UE location information has been transmitted in the initial registration of the UE 301)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rahman to include the teachings of Shan. The motivation for doing so is to provide local data network service area that the user equipment UE can use in a current registration area (Shan, Abstract).


Regarding claim 18, the one or more hardware-based non-transitory computer-readable memory devices of claim 17,
Rahman does not teach
the IoT device re-initiates the attestation procedures when a duration of time associated with a locally stored token expires, and the executed instructions further cause the IoT device to receive a new token upon validation by the IoT hub.

the IoT device re-initiates the attestation procedures when a duration of time associated with a locally stored token expires, and the executed instructions further cause the IoT device to receive a new token upon validation by the IoT hub (Para 0051 - the UE 301 performs a Periodic Registration Update procedure triggered by expiration of the periodic update timer to notify the network (e.g., AMF 321) that the UE 301 is still active). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rahman to include the teachings of Shan. The motivation for doing so is to provide local data network service area that the user equipment UE can use in a current registration area (Shan, Abstract).


Regarding claim 19, the one or more hardware-based non-transitory computer-readable memory devices of claim 17,
Rahman teaches
the transmitted network information includes identification for one or more of the communications network or a subnet among the plurality of diverse subnets which may include a gateway edge device, a router, a wireless access point, a modem, or a switch (Para 0107 - the SL server receives a registration message from a second IoT device, wherein the message can include identifying information; and Para 0149 and Fig. 17 - A Wi-Fi router 1706 provides the IP connectivity (possibly going through the Internet) between the TV screens 1110, 1112 and 1114 (equipped with Wi-Fi) and the LWM2M server 1702. So, when the IoT devices in the home send data to server 1702 via router 1706, identifier of the router is determined by the server).
wherein the IoT solution with which the IoT device is connected is determined based on the transmitted network information (Para 0149-150 and Fig. 17 – Fig. 17 states that IoT devices inside the house communicate with the server 1704 via a Wi-Fi router 1706. So, based on the received information from the IoT device, the subnet (the Wi-Fi router of the house network) from which the IoT device is connecting is identified and the devices behind the Wi-Fi router are automatically grouped in order to receive the twinning service).

Regarding claim 20, the one or more hardware-based non-transitory computer-readable memory devices of claim 17,
Rahman teaches
the IoT device is configured to automatically initiate the attestation procedures for validation with the IoT hub upon establishing the connection to the communications network (Para 0159 – Upon registration with the server, the smart watch then sends an LWM2M update message to the LWM2M server 1702 which includes its location information), such that the IoT device is configured to operate upon validation (Para 0160-0161 - the LWM2M server 1702 can then check the location of the smart watch, and if the smart watch is at home, then the twinning service is activated) and is rejected from communicating with the IoT solution if validation fails (Fig. 19 - if the smart watch is not at home, then the twinning service is not activated as showed at step 6 of Fig. 19)
- 29 -DOCS 123144-014UT1/2670836.1
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DA T. TON whose telephone number is (571)272-9956.  The examiner can normally be reached on Mon-Fri (9am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 571-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DA T TON/Acting Patent Examiner of Art Unit 2445                                                                                                                                                                                                        

/YOUNES NAJI/Primary Examiner, Art Unit 2445